MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Dec 10 2019, 9:22 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kristina L. Lynn                                        Curtis T. Hill, Jr.
Wabash, Indiana                                         Attorney General of Indiana

                                                        Steven J. Hosler
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Edward Neil Schafer,                                    December 10, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1111
        v.                                              Appeal from the Wabash Superior
                                                        Court
State of Indiana,                                       The Honorable Amy C. Cornell,
Appellee-Plaintiff                                      Judge
                                                        The Honorable Karen A. Springer,
                                                        Judge Pro Tempore
                                                        Trial Court Cause No.
                                                        85D01-1706-CM-697



Altice, Judge.


                                         Case Summary

Court of Appeals of Indiana | Memorandum Decision 19A-CR-1111 | December 10, 2019                  Page 1 of 6
[1]   Edward Neil Schafer appeals his conviction for Class A misdemeanor invasion

      of privacy. He challenges the sufficiency of the evidence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On August 23, 2016, the Wabash Superior Court entered an order for

      protection (the PO) against Schafer and in favor of Patrick E. Dingess, as well

      as Dingess’s two sons. Dingess began dating Schafer’s ex-wife, April Ceslick,

      in May 2016 and sought the PO based on allegations that Schafer had stalked

      him. The PO, which was effective until August 23, 2018, enjoined Schafer

      from, among other things, stalking, harassing, or contacting Dingess and

      ordered Schafer to stay away from Dingess’s residence and place of

      employment.


[4]   On the evening of June 6, 2017, Schafer spoke with his father (Ed) and Jordan

      Wells. He was upset, believing that Dingess had abused one of Schafer and

      Ceslick’s daughters. Schafer asked Ed and Wells to go to the local police

      department to obtain a copy of a statement he believed Ceslick had given to

      police earlier that day. Schafer then angrily left Ed’s home, grabbed a baseball

      bat, and said, “I’m gonna kill this mother f**ker.” Transcript Vol. II at 165.

      Prior to this, Schafer had accurately described to Wells where Dingess currently

      lived, which was different than the (former) address listed on the PO.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1111 | December 10, 2019   Page 2 of 6
[5]   After Schafer left, Wells drove Ed to the Manchester Police Department where,

      around 9:30 p.m., they spoke to Officer Parker Stauffer and asked to see the

      statement. Wells warned Officer Stauffer that “[Schafer] was p*ssed about

      something and that it was concerning [Dingess] and they might want to be

      cognizant of it.” Id. at 166-67. Ed’s demeanor at the police department also

      worried Officer Stauffer. Officer Stauffer could not locate the information the

      men desired, and they left after Officer Stauffer spoke with them for a period of

      time and became “comfortable that Ed wasn’t going to take action that night

      against Mr. Dingess.” Id. at 185. Officer Stauffer encouraged Wells to attempt

      to calm Schafer down and to contact police if any potential conflicts arose.


[6]   Around 11:18 that same night, Officer Stauffer and other officers were

      dispatched to Dingess’s home, where he lived with his young adult sons,

      Patrick and Caleb. Dingess was not home but his sons were. Patrick called 911

      to report that Schafer was currently violating the PO by driving through the

      alley in front of their house, watching them, and yelling at them.


[7]   The events leading up to the 911 call, stated in the light most favorable to the

      verdict, are as follows. The Dingess home can be accessed only by a gravel

      alley that has three exit points. After dark, Ceslick drove to the home to visit

      Dingess, who would soon be home from work. She observed the headlights of

      another vehicle facing her in the alley and paused for it to pass but then realized

      that the vehicle was stopped in front of the Dingess home. She slowly moved

      forward and then the other vehicle moved toward her. As they pulled along

      side each other, Ceslick realized that Schafer was driving the other vehicle.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1111 | December 10, 2019   Page 3 of 6
       They made eye contact and then each sped away in opposite directions through

       the alley. Ceslick then immediately called Dingess.


[8]    In the meantime, Caleb and Patrick had heard “commotion outside” the home,

       including loud music and vehicles in the alley. Id. at 58-59. They eventually

       stepped outside to investigate and saw as Ceslick sped away. They then called

       Ceslick, who told them that Schafer had been at the house and to call the

       police. Ceslick proceeded to drive around the block a few times, and Patrick

       observed her being followed by Schafer. Patrick called 911, as Caleb spoke over

       the phone with Dingess. Both had baseball bats for their protection. Schafer

       pulled into the alley and stopped down from the home during the 911 call and

       yelled at Caleb and Patrick.


[9]    After about forty-five seconds, Schafer drove away as police officers arrived

       from another end of the alley. Officers located Schafer minutes later in a

       nearby park. He was outside of his vehicle holding a baseball bat. Schafer

       “seemed agitated” and claimed that he was just playing some baseball. Id. at

       122. Officer Stauffer eventually arrived at the park and could not get Schafer

       calmed down enough to take a statement, so he told Schafer to leave because

       the park was closed.


[10]   On June 13, 2017, the State charged Schafer with invasion of privacy, a Class A

       misdemeanor. Following a two-day trial, the jury found him guilty on April 10,

       2019, and he was later sentenced to 365 days in the Wabash County Jail.


                                           Discussion & Decision

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1111 | December 10, 2019   Page 4 of 6
[11]   On appeal, Schafer does not contest the fact that the PO was in effect on the

       day in question or that he was aware of its existence. Schafer claims only that

       the State failed to sufficiently establish that he knowingly or intentionally

       violated the PO. 1 Specifically, he contends that his contact that evening was

       with Ceslick, who was not covered by the PO, and that there was no credible,

       reliable evidence that he drove down the alley near the Dingess home.


[12]   Schafer’s argument ignores our well-established standard of review. As our

       Supreme Court has stated: “Convictions should be affirmed unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” T.H. v. State, 92 N.E.3d 624, 626 (Ind. 2018). Thus, when

       reviewing the sufficiency of the evidence on appeal, we must consider only the

       probative evidence and reasonable inferences supporting the conviction, and we

       should not assess witness credibility or weigh the evidence. See Moore v. State,

       27 N.E.3d 749, 754 (Ind. 2015). The trier of fact is entitled to determine which

       version of the incident to credit by resolving conflicts in the evidence and

       deciding which witnesses to believe or disbelieve. See Murray v. State, 761

       N.E.2d 406, 409 (Ind. 2002); Scott v. State, 867 N.E.2d 690, 695 (Ind. Ct. App.

       2007), trans. denied.




       1
        Pursuant to Ind. Code § 35-46-1-15.1(a)(2), a person who knowingly or intentionally violates an ex parte
       protective order issued under I.C. 34-26-5 (like the PO in this case) commits invasion of privacy, a Class A
       misdemeanor.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1111 | December 10, 2019                  Page 5 of 6
[13]   The evidence favorable to the verdict establishes that Schafer was angry after

       learning of potential allegations involving his daughter and Dingess. He

       discussed the matter with his father and Wells, asked them to obtain

       information from the police department, and then left with a baseball bat and

       insinuated that he was going to take matters into his own hands. Schafer’s

       actions prompted Wells to warn Officer Stauffer of Schafer’s rage.


[14]   Shortly thereafter, Schafer drove into the alley and parked in front of the

       Dingess home, where he knew Dingess to live. Schafer drove off when Ceslick

       discovered him but then continued to follow her around the block multiple

       times as she frantically spoke with Dingess and then Patrick on the phone.

       Thereafter, Patrick called 911, and while he spoke with the dispatcher, Schafer

       returned to the alley, stopped short of the Dingess home, and yelled at Patrick

       and Caleb. Shafer left just before the police arrived. He then drove to a nearby

       park, where he was found minutes later holding a baseball bat outside his

       vehicle around 11:20 p.m.


[15]   The evidence amply supports Schafer’s conviction, and we reject his improper

       invitation to reweigh the evidence and judge the credibility of the witnesses.


[16]   Judgment affirmed.


       Robb, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1111 | December 10, 2019   Page 6 of 6